**405This matter having come before the Court upon the filing of a Petition for Disciplinary or Remedial Action pursuant to **406Md. Rule 16-773(b) (new Md. Rule 19-737), and the Court having suspended, effective immediately, the Respondent from the practice of law in this State on May 19, 2016, and
The Court having further considered the orders and opinions of October 8, 2015 and November 12, 2015 issued by the District of Columbia Court of Appeals wherein the District of Columbia Court of Appeals disbarred Respondent from the practice of law; it is this 19th day of August, 2016
ORDERED, by the Court of Appeals of Maryland, pursuant to Md. Rule 19-742, that Andre P. Barber be, and he is hereby, disbarred from the practice of law in this State, pending further Order of this Court; and it is further *703ORDERED, that the Clerk of this Court shall strike the name of Andre P. Barber from the register of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all courts in this State in accordance with Md. Rule 19-761.